Citation Nr: 0429999	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  02-03 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a rating decision of March 30, 1979 which reduced 
the veteran's disability compensation for organic brain 
syndrome from 50 percent to 30 percent, was based on clear 
and unmistakable error.

2.  Whether a rating decision of July 22, 1995 which granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) with organic brain syndrome and assigned an 
effective date of January 31, 1994, was based on clear and 
unmistakable error with respect to the effective date.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to September 
1969.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a February 2001 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  In March 2004 a Central Office 
hearing was held before C.W. Symanski, who is the Veterans 
Law Judge rendering a determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.

The Board notes that the veteran has raised an issue of clear 
and unmistakable error (CUE) with respect to a May 16, 1989 
Board decision that denied an increased rating for the 
veteran's tinnitus with headaches.  A claim of CUE with 
respect to a Board decision must be filed directly with the 
Board in accordance with appropriate regulations.  38 C.F.R. 
§§ 20.1400-20.1411 (2003).  Since no such claim has yet been 
filed by the veteran, the Board will not address the issue of 
the rating for tinnitus with headaches.  If the veteran wants 
to pursue a claim for CUE with respect to a final Board 
decision he is advised to file the claim with the Director, 
Management and Administration (014), Board of Veterans' 
Appeals, 810 Vermont Ave. NW, Washington, DC 20420.  


FINDINGS OF FACT

1.  In an unappealed decision, dated March 30, 1979, the RO 
reduced the veteran's disability rating for organic brain 
syndrome from 50 percent to 30 percent.

2.  The RO's March 30, 1979 decision was supported by the 
evidence then of record, and it is not shown that either the 
facts or applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.

3.  The issue of entitlement to service connection for PTSD 
was denied by the Board in a decision dated May 16, 1989 and 
that decision is now final.

4.  The veteran filed a claim to reopen his PTSD claim on 
January 31 1994.

5.  In an unappealed decision, dated July 22, 1995, the RO 
granted entitlement to service connection for PTSD with 
organic brain syndrome and assigned a 100 percent rating 
effective January 31, 1994.

6.  The RO's July 22, 1995 decision was supported by the 
evidence then of record, and it is not shown that either the 
facts or applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The RO's March 30, 1979 decision to reduce the veteran's 
disability rating from 50 percent to 30 percent for organic 
brain syndrome was not clearly and unmistakably erroneous and 
is final.  38 C.F.R. § 3.105(a) (2003).

2.  The RO's July 22, 1995 decision to assign an effective 
date of January 31, 1994 for the grant of service connection 
for PTSD with organic brain syndrome was not clearly and 
unmistakably erroneous and is final.  38 C.F.R. § 3.105(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
recently noted that the VCAA is not applicable to all cases.  
Wensch v. Principi, 15 Vet. App. 362 (2001) (citing Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001)).  In this case, the issues on appeal 
are both CUE claims, which must be based on the record and 
law that existed at the time of the prior adjudications in 
question.  38 C.F.R. § 20.1403(b) (2003).  Therefore, a 
remand for application of the VCAA is not required.  See 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) 
(VCAA not applicable to CUE claim).  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §  3.105(a) (2003).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

II.  CUE in the March 30, 1979 rating decision reducing 
compensation for organic brain syndrome from 50 percent to 30 
percent.

The pertinent laws and regulations governing the rating of 
disabilities in effect at the time of the RO's March 30, 1979 
rating decision provided that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C. § 355 (1976); 38 C.F.R. § 4.1 (1978).  In addition, 
the law and regulations provided that any rating that had 
been in effect for 20 years or more was considered protected, 
and could not be reduced absent a showing of fraud.  
38 U.S.C. § 110 (1976); 38 C.F.R. § 3.951 (1978).  This 
allowed for the possibility of a reduction for a rating in 
place less than 20 years if the facts and the law warranted a 
reduction.  The Rating Schedule provided a 100 percent 
disability rating or organic brain syndrome where there was 
impairment of intellectual functions, orientation, memory and 
judgment, and lability and shallowness of affect to such 
extent, severity, depth, and persistence as to produce 
complete impairment of social and industrial adaptability.  
38 C.F.R. § 4.132, Diagnostic Code (DC) 9304 (1978).  Severe 
impairment of social and industrial adaptability warranted a 
70 percent rating, considerable impairment warranted a 50 
percent rating, definite impairment was rated as 30 percent, 
a 10 percent rating was assigned for slight impairment, and a 
non-compensable rating was warranted if there was no 
impairment of social and industrial adaptability.  Id.

The veteran was initially granted service connection for 
organic brain syndrome in 1969 and was assigned a 10 percent 
disability rating.  In October 1978, the veteran filed a 
claim seeking an increased rating.  By rating decision dated 
in January 1979, and based on a November 1978 VA examination 
that indicated a diagnosis of organic brain syndrome, the 
veteran's disability rating was increased to 50 percent for 
organic brain syndrome.  In March 1979 the veteran underwent 
another VA examination for the specific purpose of 
determining whether his gunshot wound to the scalp was of 
sufficient severity to have caused an organic brain syndrome.  
The examiner diagnosed the veteran with tinnitus, a scalp 
scar, and a possible personality disorder.  The examiner 
specifically noted that there was no evidence from this 
examination or in prior records to support a diagnosis of 
organic brain syndrome.  Based on this examination report the 
RO reduced the veteran's disability rating for organic brain 
syndrome from 50 percent to 30 percent.  This reduction was 
permissible because the prior rating, of 50 percent, was not 
protected since it has not been in place for 20 years or 
more.  38 U.S.C. § 110 (1976); 38 C.F.R. § 3.951 (1978).  The 
RO determined that it was unclear if the veteran suffered 
from organic brain syndrome at all, and rather then move to 
sever service connection, the RO decided to simply reduce the 
disability rating based on the March 1979 examination report.  
There was no appeal, and the RO's decision became final.  

In this case, the veteran argues that the March 30, 1979 
rating decision should be overturned on the basis of CUE 
because it was not supported by the law or facts at the time.  
In essence, his argument is that the RO improperly weighed 
the evidence and gave too much weight to the March 1979 VA 
examination report that found no evidence of organic brain 
syndrome and did not give enough weight to the November 1978 
VA examination report that indicated a diagnosis of organic 
brain syndrome.  There is no indication that the proper 
evidence was not before the RO and no indication that the RO 
misapplied the law or regulations.  Therefore the Board finds 
that the claim to overturn the March 30, 1979 rating decision 
on the basis of CUE must be denied.

In reaching this decision, the Board has considered the 
veteran's argument that the RO improperly weighed the 
evidence.  However, simply to claim CUE on this basis can 
never rise to the stringent definition of CUE.  There is no 
evidence that either the correct facts, as they were known at 
the time, were not before the adjudicator at the time of the 
RO's March 1979 decision, or that the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Moreover, 
since there were conflicting medical opinion in the record at 
the time, there is no evidence of an "undebatable" error, 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  Id.  The veteran's 
claim that the March 30, 1979 rating decision, whereby the 
veteran's disability evaluation for organic brain syndrome 
was reduced from 50 percent to 30 percent, was clearly and 
unmistakably erroneous, must therefore be denied.  38 C.F.R. 
§ 3.105(a) (2003).  

III.  CUE in the July 22, 1995 rating decision assigning an 
effective date of January 31, 1994 for the grant of service 
connection for PTSD with organic brain syndrome.

The veteran has alleged that there was CUE in that an earlier 
effective date should have been assigned for the grant of 
service connection for PTSD.  With regard to claims for 
compensation VA law and regulations provide that the 
effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore, unless specifically provided 
otherwise. 38 U.S.C.A. § 5110(a) (West 2002).  Section 
5110(b)(1) provides otherwise by stating that the effective 
date of an award of disability compensation will be the day 
following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  The regulations provide the same, that 
the effective date of a claim for disability compensation 
shall be the day following release from active service if the 
claim is received within one year after separation from 
service; otherwise date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2003).  The regulations specifically 
provide that in cases where a grant of compensation is 
awarded on the basis of new and material evidence submitted 
following a finally disallowed claim, the effective date of 
the award will be the date of receipt of new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q).  This regulation provides a different effective 
date when the new and material evidence consists of records 
from the service department; however, this is not applicable 
to the instant case as no new evidence was received from the 
service department and the new and material evidence 
consisted primarily of post service medical records.  The law 
and regulations were the same in 1995.  38 U.S.C. § 5110 
(1994); 38 C.F.R. § 3.400 (1995).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2003); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  This is the same as the 
controlling regulations in 1995.  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant or his duly authorized 
representative may be considered an informal claim.  Such 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2003).  There is no 
record of treatment prior to the date of the claim that would 
constitute an informal claim for service connection for PTSD.

The Board notes that the veteran's claim for entitlement to 
service connection for PTSD was denied by a Board decision 
dated in May 1989.  This decision is final.  
38 U.S.C.§ 4004(b) (1988); 38 C.F.R. § 19.104 (1988); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2003).

The record reflects that on January 31, 1994 the RO received 
a letter seeking to reopen the veteran's claim of entitlement 
to service connection for PTSD.  The regulations then in 
effect do not provide for an effective date any earlier than 
the date of receipt of the claim to reopen, which in this 
case is January 31, 1994. 38 C.F.R. § 3.400 (1994).  
Therefore, based on the law and regulations, the earliest 
effective date that can be assigned is the date of claim, 
January 31, 1994.  Id.  The Board notes the veteran's 
assertion that he should be entitled to service connection 
from an earlier date.  Under the facts of this case, however, 
the Board cannot grant an effective date earlier than the 
date the claim was received.  There is nothing in the record 
to suggest that VA actually received a claim to reopen 
earlier than January 31, 1994.  The law and the regulations 
were controlling in this case.  Sabonis, 6 Vet. App. 426.  
The RO correctly applied the law that was in effect at the 
time of the July 1995 rating decision, and there is no basis 
to overturn that decision on the grounds of CUE.  There is no 
evidence in the record that the veteran filed a claim for 
service connection for PTSD between the time his claim was 
denied by the Board in May 1989 and the time he filed his 
claim to reopen in January 1994.  The Board has noted 
correspondence from the veteran between 1989 and 1994 but 
none of those letters indicates a desire to file a claim to 
reopen his claim for PTSD on the basis of new and material 
evidence.  These letters, when they mention PTSD at all, 
mention it in the context of a list of veteran's grievances 
with VA rather than an indication of a claim for benefits.  
None of the letters prior to January 31, 1994 constitute a 
formal or informal claim of entitlement to service connection 
for PTSD.


ORDER

The RO's March 30, 1979 rating decision, which decreased the 
veteran's disability rating for organic brain syndrome from 
50 percent to 30 percent, was not clearly and unmistakably 
erroneous, and the appeal is denied.

The RO's July 22, 1995 rating decision, which assigned an 
effective date of January 31, 1994 for the grant to service 
connection for PTSD with organic brain syndrome, was not 
clearly and unmistakably erroneous, and the appeal is denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



